
	

113 S542 IS: Maritime Lien Reform Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 542
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide limitations on maritime liens on fishing
		  licenses and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maritime Lien Reform Act of
			 2013.
		2.Limitation on
			 maritime liens on fishing license and license description
			(a)In
			 generalSubchapter I of chapter 313 of title 46, United States
			 Code, is amended by adding at the end the following:
				
					31310.Limitation
				on maritime liens on fishing license and license description
						(a)In
				generalThis chapter—
							(1)does not
				establish a maritime lien on a license that—
								(A)authorizes a
				person or use of a vessel to engage in fishing; and
								(B)is issued under
				State or Federal law; and
								(2)does not
				authorize any civil action to enforce a maritime lien on such a license.
							(b)Fishing license
				describedA fishing license—
							(1)is governed
				solely by the State or Federal law under which it was issued; and
							(2)is not included
				in the whole of a vessel or as an appurtenance or intangible of a vessel for
				any purpose.
							(c)Limitation on
				statutory constructionNothing in subsections (a) and (b) shall
				be construed as imposing any limitation upon the authority of the Secretary of
				Commerce to modify, suspend, revoke, or sanction any Federal fishery license
				issued by the Secretary of Commerce or to bring a civil action to enforce such
				modification, suspension, revocation, or
				sanction.
						.
			(b)Table of
			 sections amendmentThe table of sections at the beginning of such
			 chapter is amended by inserting after the item relating to section 31309 the
			 following:
				
					
						31310. Limitation on maritime
				liens on fishing license and license
				description.
					
					.
			
